DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 65, 67, 74, 75, 76, and 77 in the reply filed on 10 October 2022 is acknowledged.
4.	Applicants’ addition of claims 79-86 in the reply filed on 10 October 2022 is acknowledged.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 65-67, 69, 70, 72, 74, and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a. Regarding independent claim 65, the specification (as originally filed) does not disclose the “plate structure” has having a height ranging from 3 µm to 50 µm. The only height (H1) range presented by the specification is from 5 µm to 20 µm. Claims 66-67, 69, 70, 72, 74, and 75 depend from claim 65.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 65-67, 69, 70, 72, and 74-86 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Simon (US PG Pub No. 2004/0254521 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Simon (US PG Pub No. 2004/0254521 A1) in view of Van Der Mooren et al. (US PG Pub No. 2010/0249691 A1; cited in previous PTO-892).
Regarding each of independent claims 65, 76, and 79, Simon ‘521 discloses a method of reducing intraocular pressure (Abstract; [0002]) comprising:
a) securing a treatment device to an eye, the treatment device comprising a continuous plate structure (Figure 20 – plate 200; Figure 26 – plate) having a first end (Figure 20 – end 215a; Figure 26 – end 115a) and a second end (Figure 20 – end positioned adjacent sclera SC and/or conjunctiva CJ; Figure 26 – end 115b), the first end having a width that is narrower than a width of the second end (clearly show in the figures), the treatment device comprising: 
an uppermost surface (Figure 26 – uppermost surface 102a, or alternatively, uppermost surface of bottom lamina) opposite a lowermost surface (Figure 26 – lowermost surface 102b, or alternatively, the lowermost surface of top lamina); and 
a fluid pathway including plurality of open channels formed into the lowermost surface (Figures 19A-1C and 20 – channels 210; Figure 26 – channels 330, channels 300, diagonally-placed channels  between parallel rows of post 320, channels 335, and/or channels 315; see [0083]),
wherein the plate structure has a height ranging from 3 µm to 50 µm ([0065]), as measured by the distance between the uppermost surface and the lowermost surface of the plate structure. 
Regarding the plurality of open channels as configured in an intersecting grid pattern, Figure 26 of Simon ‘521 clearly shows the plurality of channels (channels 330, channels 300, diagonally-placed channels between parallel rows of post 320, channels 335, and channels 315) as having an intersecting grid pattern.
Further, this is already known in the art. For example, Van Der Mooren et al. ‘691 teaches a plate structure (Figure 5A) comprising a plurality of open channels (channels 122, or alternatively, channels 122 + channels 110) formed into a lowermost surface and configured in an intersecting grid pattern (Figure 5A) in order to  conduct aqueous fluid across the plate in a highly distributed manner and for equilibrating fluid pressure more effectively ([0098]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a plate structure comprising a plurality of open channels formed into a lowermost surface and configured in an intersecting grid pattern, as taught by Van Der Mooren et al. ‘691, with the plate structure of Simon ‘521, in order to  conduct aqueous fluid across the plate in a highly distributed manner and for equilibrating fluid pressure more effectively.
Regarding claim 66 and claim 80, Simon ‘521 teaches wherein the treatment device is secured onto a sclera of the eye ([0071]; [0081]; [[0082]; Figure 7 and Figure 20).
Regarding claim 67 and claim 81, Simon ‘521 teaches wherein after step a) the treatment device is located at an implant position in the eye such that a first major exposed surface (102a) of the plate structure faces a conjunctiva of the eye ([0075]; Figures 7, 17, 18, and 20) and a second major exposed surface (102b) of the plate structure faces the sclera ([0071]; [0081]; [[0082]; Figure 7 and Figure 20) of the eye (notice, however, the language is broad enough that both of the “major” surfaces could be on the same side, e.g., a half of one face/side and the adjacent other half of the same face/side), wherein the first major exposed surface of the plate structure comprises the fluid pathway that provides fluid communication between the anterior chamber of the eye and the implant position (Figure 26). Further, Simon ‘521 in view of Van Der Mooren et al. ‘691 teaches said subject matter (Van Der Mooren et al. ‘691 – [0018] and [0108]), wherein the first major exposed surface of the plate structure comprises the fluid pathway that provides fluid communication between the anterior chamber of the eye and the implant position (Van Der Mooren et al. ‘691 – [0063] and [0098]).
Regarding claim 69 and claim 82, Simon ‘521 in view of Van Der Mooren et al. ‘691 teaches wherein the intersecting grid pattern includes a hexagonal grid pattern (see below for annotated Figure 5A of Van Der Mooren et al. ‘691).

    PNG
    media_image1.png
    203
    323
    media_image1.png
    Greyscale

Regarding claim 70 and claim 83, Simon ‘521 teaches wherein aqueous humor flows along the fluid pathway, thereby reducing intraocular pressure within the eye (Abstract; [0002]; [0081]). Further, Simon ‘521 in view of Van Der Mooren et al. ‘691 teaches said subject matter (Van Der Mooren et al. ‘691 – [0114]).
Regarding claim 72 and claim 84, Simon ‘521 teaches wherein after step a), at least a portion of the treatment device is located between two adjacent eye muscles, wherein at least a portion of the treatment device is located between the lateral rectus muscle and the superior rectus muscle (this is suggested in the figures, since the plate is not shown as located under any of the superior or lateral rectus muscles; additionally, paragraph [0009] of Simon ‘521 makes reference to US 6,050,970, showing a treatment device located between the lateral rectus muscle and the superior rectus muscle). Further, Simon ‘521 in view of Van Der Mooren et al. ‘691 teaches said subject matter (Van Der Mooren et al. ‘691 – [0063]).
Regarding claim 74 and claim 76 and claim 77 and claim 85, Simon ‘521 teaches wherein the first end of the treatment device is inserted into an anterior chamber of the eye (Abstract; Figures 7 and 20) and the second end of the treatment device is inserted into at least one of an uveoscleral outflow pathway, Schlemm's canal, a collector channel, a supraciliary space, a trabecular meshwork, or a suprachoroidal space of the eye ([0076]; [0081]; [0082]).
Regarding claim 75 and claim 78 and claim 86, Simon ‘521 teaches wherein the first end of the treatment device is inserted into an anterior chamber of the eye (Abstract; Figures 7 and 20) and the second end of the treatment device is inserted between a superior rectus muscle and an inferior rectus muscle (this is suggested in the figures, since the plate is not shown as located under any of the superior or lateral rectus muscles; additionally, paragraph [0009] of Simon ‘521 makes reference to US 6,050,970, showing a treatment device located between the inferior rectus muscle and the superior rectus muscle). Further, Simon ‘521 in view of Van Der Mooren et al. ‘691 teaches said subject matter (Van Der Mooren et al. ‘691 – [0063]).

Response to Arguments
9.	Applicant’s arguments with respect to independent claims 65, 76, and 79 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,521,210
US 5,601,094
US PG Pub No. 2004/0260227 A1
US PG Pub No. 2005/0184004 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774